It seems to me that the proposition advanced by the defendant in this case is fully disposed of by the fact that the particular issue of bonds, which is the subject of this contest, was duly authorized by Act No. 68 of 1934, at a time prior to the creation of the State Bond and Tax Board by Act No. 6 of the Second Extra Session of 1935.
Section 2 of Act No. 6 of the Second Extra Session of 1935 provides: "That hereafter no * * * public board, political or public corporation * * * or any other * * * political or public *Page 195 
corporation, created under or by the Constitution and laws of the State of Louisiana, shall have authority to borrow money, incurdebt, or to issue bonds * * * without the consent and approval of the State Bond and Tax Board, * * *". (Italics mine).
The word "hereafter", as above used, plainly discloses the intention of the Legislature that the Act was to operate prospectively and was not to apply to any debt or liability which had been previously incurred by any public subdivision or to any issue of bonds which had been theretofore authorized. The fact that the bonds in the instant case were not issued in the sense that they had not been actually delivered to the holder prior to the passage of Act No. 6 of the Second Extra Session of 1935 is of no moment since the issuance of the bonds was fully authorized by a special act of the Legislature at a time previous to the enactment of that statute.
For the foregoing reason, I am of the opinion that the case was correctly decided by the trial judge. However, I entertain considerable doubt with respect to the soundness of the judge's view that the holder in due course of a negotiable bond issued by the State, or any of its subdivisions, is to be accorded the same protection which is given to the holder of a negotiable instrument or other commercial paper issued by private individuals or corporations.
Therefore, I respectfully concur in the decree. *Page 196